Case 6:19-cv-01854-WWB-GJK Document 36-1 Filed 04/24/20 Page 1 of 8 PageID 131



                                        UNITED STATES DISTRICT COURT
                                         MIDDLE DISTRICT OF FLORIDA
                                             ORLANDO DIVISION

  WAGNER PHILEMOND,               )
                                  )
           Plaintiff,             )
                                  )
  v.                              )
                                  )                                          Case No. 6:19-cv-01854
  KUZAK ROOF MAINTENANCE, LLC and )
  FRANK KUZAK,                    )
                                  )
           Defendants             )
                                  )

                 SETTLEMENT AGREEMENT AND RELEASE OF FLSA CLAIMS

           This Settlement Agreement and Release of Claims (the “Agreement”) is entered into by

 and between WAGNER PHILEMOND (“Plaintiff”) and KUZAK ROOF MAINTENANCE, LLC

 and FRANK KUZAK (“Defendants”), collectively (the “Parties”).

           WHEREAS, Plaintiff was an employee of the Defendants;

           WHEREAS, Plaintiff filed a civil action against Defendants in the United States District

 Court, Middle District of Florida, Orlando Division, seeking redress for alleged violations under

 the provisions of 29 U.S.C. §§ 201, et seq., known as the Fair Labor Standards Act (the “FLSA”),

 Florida Statute § 448.110, known as the Florida Minimum Wage Act (the “FMWA”), and the

 Florida Constitution Article X, Section 24, Case Number 6:19-cv-01854; and

           WHEREAS, Defendants deny all allegations in the Lawsuit and any liability and/or any

 other wrongdoing in respect to Plaintiff;

           WHEREAS, Plaintiff and Defendants wish to avoid litigation and settle and resolve the

 controversy between them amicably and expeditiously;



                                                 1 of 7
                Philemond v. Kuzak Roof Maintenance, LLC. et al. FLSA Settlement Agreement

                                    This document is signed using GetAccept Digital Signature Technology.
 Fingerprint: 53a83ac02815d3a96997d1c311c077e50c3bfd58902cca0c76e212877ea5da573e0855cadcd6fb4bd4aed31691883d46ef65e3b6d44ce31fddfbd66941f650a2
Case 6:19-cv-01854-WWB-GJK Document 36-1 Filed 04/24/20 Page 2 of 8 PageID 132



           NOW, THEREFORE, in consideration of the mutual covenants set forth herein and other

 good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged,

 it is hereby

           STIPULATED AND AGREED by and between the undersigned parties that the above-

 entitled matter is resolved as follows:

     1. RECITALS: The foregoing recitals are true and correct and are incorporated below as if

 fully set forth therein.

     2. RELEASE OF FLSA AND WAGE CLAIMS:

                a. This agreement shall constitute a release of all claims Plaintiff might have under

                      the FLSA or similar law against Defendants.

                b. Upon execution of this Agreement, the parties shall immediately file a Joint Motion

                      for Approval of Settlement and Dismissal of this case, with prejudice.

                c. In exchange for the consideration set forth in Paragraph 3 below, Plaintiff, for

                      himself and his attorneys, heirs, executors, administrators, successors and assigns,

                      hereby waives and releases, knowingly and willingly, Defendants, Kuzak Roof

                      Maintenance, LLC and Frank Kuzak (the “Released Parties”), from any and all

                      wage claims of any nature whatsoever Plaintiff has arising out of or related to the

                      payment of wages during this employment with Defendants, known or unknown,

                      including, but not limited to, any claims Plaintiff may have under the Fair Labor

                      Standards Act (“FLSA”), the Florida minimum wage statute, and any and all other

                      applicable state, federal, county, or local ordinances, statutes or regulations,

                      including claims of retaliation and claims for attorneys’ fees which relate to the

                      payment of wages. Plaintiff also represents and certifies that he has received full


                                                 2 of 7
                Philemond v. Kuzak Roof Maintenance, LLC. et al. FLSA Settlement Agreement

                                    This document is signed using GetAccept Digital Signature Technology.
 Fingerprint: 53a83ac02815d3a96997d1c311c077e50c3bfd58902cca0c76e212877ea5da573e0855cadcd6fb4bd4aed31691883d46ef65e3b6d44ce31fddfbd66941f650a2
Case 6:19-cv-01854-WWB-GJK Document 36-1 Filed 04/24/20 Page 3 of 8 PageID 133



                      payment for all hours worked while employed by Defendants, including minimum

                      wage, overtime hours, bonuses, and vacation pay and that no further payment for

                      hours worked is due by the Released Parties.

     3. SETTLEMENT SUMMARY: In exchange for and in consideration of the Releases and

           promises of Plaintiff in this Agreement, Defendants agree to pay a total sum of SEVEN

           HUNDRED 00/100 dollars ($700.00). The payments will be tendered as follows:

                           1. Payment to WAGNER PHILEMOND in the gross amount of $350.00, as
                              taxable wages, less appropriate taxes and withholdings, to represent the
                              unpaid wages claim. An IRS Form W-2 will be issued to Plaintiff for this
                              amount. Plaintiff must provide a fully completed and executed IRS Form
                              W-4 to counsel for Defendants along with the executed Agreement; and

                           2. Payment to WAGNER PHILEMOND in the gross and net amount of
                              $350.00, as liquidated damages. An IRS Form 1099 will be issued to
                              Plaintiff for this amount. Plaintiff must provide a fully completed and
                              executed IRS Form W-9 to counsel for Defendants along with the executed
                              Agreement; and


     a. The settlement sum will be delivered to Plaintiff within ten (10) business days after all of

           the following events occur: (1) the Court’s approval of this Agreement; (2) dismissal with

           prejudice of Plaintiff’s claims in the Lawsuit; and (3) Plaintiff’s delivery of IRS forms W-

           4 and W-9 to Defendants’ counsel.

     b. Plaintiff understands and acknowledges that the payments specified in this section would

           not be issued to Plaintiff except for Plaintiff’s execution of this Agreement, including the

           Release of FLSA claims contained herein, and Plaintiff’s fulfillment of the promises

           contained herein.

     c. Defendants make no representation as to the taxability of the amounts paid to Plaintiff.

           Plaintiff agrees to pay federal or state taxes, if any, which are required by law to be paid

           with respect to this settlement. Moreover, Plaintiff agrees to indemnify Defendants and
                                                 3 of 7
                Philemond v. Kuzak Roof Maintenance, LLC. et al. FLSA Settlement Agreement

                                    This document is signed using GetAccept Digital Signature Technology.
 Fingerprint: 53a83ac02815d3a96997d1c311c077e50c3bfd58902cca0c76e212877ea5da573e0855cadcd6fb4bd4aed31691883d46ef65e3b6d44ce31fddfbd66941f650a2
Case 6:19-cv-01854-WWB-GJK Document 36-1 Filed 04/24/20 Page 4 of 8 PageID 134



           hold them harmless from any interest, taxes or penalties assessed against it by any

           governmental agency as a result of the non-payment of taxes on any amounts paid to

           Plaintiff under the terms of this Agreement.

     3. AFFIRMATIONS. Plaintiff affirms that upon payment of the amounts set forth herein,

 Plaintiff will have been paid and/or will have received all overtime compensation, liquidated

 damages related to overtime compensation, and attorney’s fees and costs in connection with

 Plaintiff’s claims under the FLSA regarding Released Parties up to the date of this Agreement.

     4. NO ADMISSION. Neither this Agreement nor the furnishing of the considerations for this

 Agreement shall be deemed or construed at any time for any purpose as an admission by the

 Released Parties of any liability, unlawful conduct of any kind or violation by the Released Parties

 of the FLSA.

     5. OPPORTUNITY TO REVIEW. Plaintiff acknowledges that Plaintiff is aware that Plaintiff

 is giving up all FLSA claims and related wage claims Plaintiff may have against the Released

 Parties. Plaintiff acknowledges that Plaintiff has been advised in writing to consult with an attorney

 and has had the opportunity to seek legal advice before executing this Agreement. Plaintiff signs

 this Agreement voluntarily. The Parties agree and acknowledge that this Agreement was drafted

 by all Parties and their counsel where applicable. The language of this Agreement shall be

 construed as a whole, according to its fair meaning, and not strictly for or against either Party.

     6. SEVERABILITY. Except as set forth below, should any provision of this Agreement be

 declared illegal or unenforceable by any court of competent jurisdiction, such that it cannot be

 modified to be enforceable, excluding the release language, such provision shall immediately

 become null and void, leaving the remainder of this Agreement in full force and effect except for

 sections 2 and 3, supra.


                                                 4 of 7
                Philemond v. Kuzak Roof Maintenance, LLC. et al. FLSA Settlement Agreement

                                    This document is signed using GetAccept Digital Signature Technology.
 Fingerprint: 53a83ac02815d3a96997d1c311c077e50c3bfd58902cca0c76e212877ea5da573e0855cadcd6fb4bd4aed31691883d46ef65e3b6d44ce31fddfbd66941f650a2
Case 6:19-cv-01854-WWB-GJK Document 36-1 Filed 04/24/20 Page 5 of 8 PageID 135



     7. VENUE AND GOVERNING LAW. This Agreement shall be governed by the laws of the

 State of Florida without regard to its conflict of laws provision. In the event of any action arising

 hereunder, venue shall be proper in the United States District Court in and for the Middle District

 of Florida.

     8. ENTIRE AGREEMENT. This Agreement sets forth the entire agreement between Plaintiff

 and Defendants as to settlement of the Plaintiff’s FLSA and similar wage claims asserted in this

 case. Plaintiff acknowledges that Plaintiff has not relied on any representations, promises, or

 agreements of any kind made to Plaintiff in connection with the decision to sign this Agreement,

 except those set forth in this Agreement.

     9. EXECUTION IN COUNTERPARTS. This Agreement may be executed in any number of

 counterparts, each of which shall be considered an original. All the counterparts together shall

 constitute one and the same instrument.

    10. THE SIGNATORIES HAVE CAREFULLY READ THIS ENTIRE SETTLEMENT

 AGREEMENT AND RELEASE OF FLSA CLAIMS. THE PARTIES HAVE EITHER BEEN

 REPRESENTED BY COUNSEL THROUGHOUT THE NEGOTIATION OF THIS

 AGREEMENT AND HAVE CONSULTED WITH THEIR ATTORNEYS BEFORE SIGNING

 THIS AGREEMENT OR HAVE BEEN PROVIDED THE OPPORTUNITY TO SECURE

 COUNSEL TO ADVISE ON THIS AGREEMENT. THIS PARTIES FULLY UNDERSTAND

 THE FINAL AND BINDING EFFECT OF THIS AGREEMENT. THE ONLY PROMISES OR

 REPRESENTATIONS MADE TO ANY SIGNATORY ABOUT THIS AGREEMENT ARE

 CONTAINED IN THIS AGREEMENT.

           HAVING ELECTED TO EXECUTE THIS SETTLEMENT AGREEMENT AND

 RELEASE OF FLSA CLAIMS, TO FULFILL THE PROMISES SET FORTH HEREIN, AND


                                                 5 of 7
                Philemond v. Kuzak Roof Maintenance, LLC. et al. FLSA Settlement Agreement

                                    This document is signed using GetAccept Digital Signature Technology.
 Fingerprint: 53a83ac02815d3a96997d1c311c077e50c3bfd58902cca0c76e212877ea5da573e0855cadcd6fb4bd4aed31691883d46ef65e3b6d44ce31fddfbd66941f650a2
Case 6:19-cv-01854-WWB-GJK Document 36-1 Filed 04/24/20 Page 6 of 8 PageID 136



 TO RECEIVE THEREBY THE SETTLEMENT SUM AND BENEFITS SET FORTH IN

 PARAGRAPH 3 ABOVE, PLAINTIFF FREELY AND KNOWINGLY AND AFTER DUE

 CONSIDERATION, ENTERS INTO THIS SETTLEMENT AGREEMENT AND RELEASE OF

 FLSA CLAIMS INTENDING TO WAIVE, SETTLE AND RELEASE THE FLSA CLAIMS

 PLAINTIFF HAS OR MIGHT HAVE AGAINST RELEASED PARTIES.

           THE PARTIES ARE SIGNING THIS AGREEMENT VOLUNTARILY AND

 KNOWINGLY.

                                       [SIGNATURES ON FOLLOWING PAGE]




                                                 6 of 7
                Philemond v. Kuzak Roof Maintenance, LLC. et al. FLSA Settlement Agreement

                                    This document is signed using GetAccept Digital Signature Technology.
 Fingerprint: 53a83ac02815d3a96997d1c311c077e50c3bfd58902cca0c76e212877ea5da573e0855cadcd6fb4bd4aed31691883d46ef65e3b6d44ce31fddfbd66941f650a2
Case 6:19-cv-01854-WWB-GJK Document 36-1 Filed 04/24/20 Page 7 of 8 PageID 137




        2020-04-20
 Dated: _________________________                                           KUZAK ROOF MAINTENANCE, LLC.



                                                                          Sign:                                           Melissa Kuzak



                                                                          Name: Melissa Kuzak


                                                                          Title:
                                                                                    Manager




 _____________________________________                                       2020-04-20
                              Frank Kuzak
 Frank Kuzak                                                                 Date




 Wagner Philemond                                                            Date




                                                 7 of 7
                Philemond v. Kuzak Roof Maintenance, LLC. et al. FLSA Settlement Agreement

                                    This document is signed using GetAccept Digital Signature Technology.
 Fingerprint: 53a83ac02815d3a96997d1c311c077e50c3bfd58902cca0c76e212877ea5da573e0855cadcd6fb4bd4aed31691883d46ef65e3b6d44ce31fddfbd66941f650a2
Case 6:19-cv-01854-WWB-GJK Document 36-1 Filed 04/24/20 Page 8 of 8 PageID 138




 Dated: _________________________                                           KUZAK ROOF MAINTENANCE, LLC.



                                                                          Sign:


                                                                          Name: Melissa Kuzak


                                                                          Title:




 _____________________________________
 Frank Kuzak                                                                Date

                                                                             2020-04-22
                                             Wagner Philemond

 Wagner Philemond                                                           Date




                                                  7 of 7
                 Philemond v. Kuzak Roof Maintenance, LLC. et al. FLSA Settlement Agreement

                                    This document is signed using GetAccept Digital Signature Technology.
 Fingerprint: 0cb6eb7d333b20d642e18a7610347843a756014b9d25406ecac68155a67c0b79acf369222def44f1af261231b1dee5bd9a2a5d2ad80adb5e9f5e45721245f440
